Title: Peter Laporte to Thomas Jefferson, 10 July 1819
From: Laporte, Peter
To: Jefferson, Thomas


          
            Monsieur
            Juillet le 10. 1819
          
          S’il vous est possible avant votre départ, d’envoyer les paillasses dont vous m’avez fait L’honneur de me parler pour vos jeunes  Messieurs vous obligeriez infiniment Celui qui a L’honneur D’etre avec le plus profond Respect.
          
            Monsieur Votre très humble et très obt Str
            p. Laporte
          
         
          Editors’ Translation
          
            
              Sir
                July 10. 1819
            
            If, before your departure, you could send the straw mattresses for your young gentlemen that you did me the honor of mentioning to me, you would infinitely oblige one who has the honor of being, with the most profound respect.
            
              Sir, your very humble and very obedient servant
              p. Laporte
            
          
        